Citation Nr: 0216634	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from January to August 1942, 
and from January 1945 to June 1946.  He was a prisoner of war 
(POW) of the Japanese Imperial Government from April to 
August 1942, and he died in September 1997.  The appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which, 
inter alia, denied service connection for the cause of the 
veteran's death.  In January 2001, the Board remanded the 
matter for due process considerations.  

By April 2000 rating decision, the RO denied the following 
issues for the purpose of accrued benefits:  a rating in 
excess of 20 percent for residuals of a gunshot wound to the 
right anterior chest, muscle group II; a rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity; a rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity; a rating in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity; a rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity; service connection 
for ischemic heart disease; and a total rating based on 
individual unemployability due to service-connected 
disabilities.

By January 2001 Remand, the Board determined that the 
appellant's representative had submitted written argument in 
support of her claim which constituted a Notice of 
Disagreement with the April 2000 rating decision denying 
entitlement to accrued benefits.  Pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999), the Board directed the RO to 
issue a Statement of the Case addressing the accrued benefit 
issues.  The Statement of the Case was issued in March 2002; 
however, the appellant did not submit a substantive appeal 
addressing the accrued benefit issues within the applicable 
time period.  Thus, the Board does not have jurisdiction of 
the issues of entitlement to accrued benefits, despite the 
fact that her representative listed that issue in the October 
2002 written presentation.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); VA O.G.C. Prec. Op. No. 9-99 (1999), 64 Fed. 
Reg. 52,376 (2002).  


FINDINGS OF FACT

1.  The veteran died in September 1997 at the age of 79; the 
immediate cause of his death, listed on the death 
certificate, was cardiorespiratory arrest; the antecedent 
cause was pulmonary congestion, and the underlying cause was 
congestive heart failure, Class IV, arteriosclerotic 
cardiovascular disease.

2.  At the time of his death, service connection was in 
effect for gunshot wound residuals of the right anterior 
chest, muscle group II and peripheral neuropathy of the right 
lower extremity (both rated 20 percent disabling), as well as 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the left upper extremity, and anxiety disorder 
(all rated 10 percent disabling); his combined disabilitsy 
rating was 60 percent.

3.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.310, 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the appellant, under both former law and the 
new VCAA.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) 
(2002).  In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
claimant by May 2001 letter that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from the veteran's private 
physicians, or to provide a properly executed release so that 
VA could request the records for her.  The duty to notify of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  (See also 
September 14, 1998 letter, July 1999 Statement of the Case, 
and July 2002 Supplemental Statement of the Case.)  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file to 
the extent they are available, as are post-service VA and 
private treatment records submitted or identified by the 
appellant.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1)-(3) (2002).  There is no indication that 
other Federal department or private records exist that should 
be requested.  38 U.S.C.A. § 5103A(c)(3) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(2) (2002).  The RO also obtained a 
medical opinion regarding the pertinent issue in this matter.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The appellant was asked to advise VA 
if there were any other information or evidence she 
considered relevant to his claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the Statement of the Case and 
Supplemental Statement of the Case what evidence had been 
received.  In a July 2001 letter, the appellant indicated 
that there was no further evidence to submit.  Moreover, a 
review of the claims folder reveals no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  See 38 U.S.C.A. § 5103A(b)(2), (3) (West Supp. 2002); 
38 C.F.R. § 3.159(e) (2002).  Thus, VA's duties to assist and 
notify, including under the VCAA, have been fulfilled.  

I.  Factual Background

There are no available service medical records pertaining to 
the veteran.  The Board recognizes the importance of 
supplying reasons and bases for a decision when a veteran's 
records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

In an April 1946 Affidavit for Philippine Army Personnel, the 
veteran indicated that he was a POW from April to August 
1942, after which time he was sick with malaria, beriberi, 
and malnutrition.  Information obtained from the service 
department indicates that records of physical examinations 
conducted at the time of the veteran's service entrance and 
discharge were not available.  It was noted that although the 
veteran had alleged that he had been sick with malaria and 
beriberi in service, such allegations were "not supported."

In June 1950, the veteran submitted an application for VA 
compensation benefits; his application is silent for 
notations of any cardiovascular or pulmonary disability.  

In June 1950, the veteran again submitted an application for 
VA compensation benefits; this application is also silent for 
notations of any cardiovascular or pulmonary disability.  

In support of the claim, an affidavit from Dr. P. Guerrero, 
purportedly executed in September 1948, indicated that after 
the veteran's release from the POW camp in August 1942, he 
was treated for "malignant malaria, beri-beri, anemia, and 
avitaminosis."  In a March 1960 report, however, Dr. 
Guerrero indicated that he had no record of any clinical 
findings pertaining to the veteran.  

Also submitted by the veteran was a copy of an affidavit 
purportedly signed in January 1948, by A. Galvez, Chief 
Surgeon of Reservation Hospital.  Dr. Galvez indicated that 
he had treated the veteran in March 1943 for "malaria and 
nutritional edemia contracted while a [POW]."  

At a June 1960 VA medical examination, the veteran reported 
occasional chest pains.  On examination, heart sounds were 
strong and regular and there were no murmurs.  Blood pressure 
was 160/96.  Examination of the respiratory system was 
unremarkable and a chest X-ray was normal.  The diagnosis was 
residuals of an alleged gunshot wound to right anterior 
chest.  

By June 1960 decision, the RO granted service connection for 
residuals of a gunshot wound to the right anterior chest, 
muscle group II.  Service connection for beriberi was denied.  

Records indicate that the veteran was examined at the Luna 
Medical Center in November 1974.  At that time, he reported a 
history of essential hypertension since 1960.  On 
examination, the veteran's blood pressure was elevated and an 
electrocardiogram showed nondiagnostic ST-T wave changes.  A 
chest X-ray was negative.  The diagnoses included 
hypertensive vascular disease.

In January 1975, Q. Abrajano, Jr., M.D., indicated that the 
veteran had been suffering from essential hypertension for 
"quiet [sic] some time."  

On VA medical examination in April 1975, the veteran's blood 
pressure was 180/100.  A chest X-ray showed residuals of 
pleural disease, but was otherwise negative.  The diagnoses 
included hypertensive vascular disease and residuals of 
pleural disease, right lower chest.  

By October 1975 decision, the Board denied service connection 
for hypertension, noting that the condition was not shown to 
have been present in service or within the first post-service 
year.  The Board further noted that the record did not show a 
causal relationship between the veteran's current 
hypertension and his active service, any incident therein, or 
any service-connected disability.  The Board also denied 
service connection for beriberi, noting that the condition 
had not been shown to be present in service or currently.  

On May 1983 VA medical examination, hypertensive vascular 
disease was noted.  

At a September 1983 hearing, the veteran testified that he 
had been sick as a POW, suffering from conditions such as 
continuous diarrhea and beriberi on both legs.  

By September 1983 decision, the Board determined that the 
evidence of record did not present a new factual basis for 
service connection for hypertension or beriberi.

In a June 1986 statement, B. Palmer, M.D., indicated that the 
veteran had been under his care since November 1985 for, 
inter alia, "malignant hypertension."

On December 1987 VA medical examination, the veteran denied 
that he had swelling in the glands, joints, legs, feet, or 
muscles during captivity.  Hypertension was diagnosed.  

Private treatment records from Dr. Palmer, dated from 
November 1985 to September 1993 show that the veteran 
received treatment for, inter alia, hypertension.  He also 
reported a history of a heart attack in 1976.  

Following VA medical examination in September 1994, the 
diagnoses included hypertension, poorly controlled.  

In a February 1997 statement, F. Estrada, M.D., indicated 
that the veteran currently had several disabling conditions, 
including hypertension.  It was noted that the veteran had 
suffered strokes in 1975 and 1996.  In a July 1997 statement, 
Dr. Estrada indicated that the veteran had been under his 
care since 1989 for several conditions, including 
hypertension and chronic obstructive pulmonary disease.  

In July 1997, M. Abrajano, M.D., indicated that the veteran 
had myocardial ischemia, chronic obstructive lung disease, 
and chronic congestive heart failure.  

In September 1997, the veteran was hospitalized for treatment 
of several conditions.  He died later that month.  The 
diagnoses included cardiorespiratory arrest, pulmonary 
congestion, congestive heart failure and atherosclerotic 
cardiovascular disease.  The certificate of death reflects 
the same diagnoses.  

In May 1998, the appellant submitted an application for 
Dependency and Indemnity Compensation (DIC), claiming service 
connection for the cause of the veteran's death.  In support 
of her claim, she submitted private treatment records showing 
that the veteran had been hospitalized in April 1995 for 
treatment of, inter alia, atherosclerotic heart disease.  

In a June 2002 memorandum, a VA physician indicated that she 
had reviewed the veteran's claims folder and noted that he 
had been shown to be hypertensive since 1960, as documented 
by VA medical examinations from 1960 to 1991 and various 
private treatment notes.  She noted that he was first shown 
to have cardiomegaly on 1983 VA medical examination, based on 
an electrocardiogram finding of left ventricular hypertrophy.  
She noted that cardiac enlargement was first noted on 1989 
chest X-ray, and that there was no evidence regarding the 
presence of ischemia.  Based on the veteran's history of 
chronic hypertension, she concluded that it was the cause of 
his fatal heart disease.  In that regard, she noted that it 
was medically established that elevated blood pressure 
increases the likelihood of the development of 
atherosclerosis which, if left untreated, caused death in 50 
percent of patients.  She noted that hypertension was not 
detected during the veteran's military service; thus, she 
concluded that it cannot be related to his service.  She 
further concluded that it was unlikely that his service 
connected-disabilities (gunshot wound, peripheral neuropathy, 
anxiety disorder) were related to the cause of the veteran's 
death.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, if a veteran is a former POW and was detained 
for not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals has held that where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice-connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b)(West Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The appellant alleges that service connection for the cause 
of the veteran's death should be granted because his fatal 
heart disease was incurred in service as a result of his POW 
experience, or was proximately due to or the result of his 
service-connected disabilities.   

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312 (2002).  In this case, the cause of 
the veteran's death as listed on the death certificate was 
cardiorespiratory arrest.  The antecedent cause was pulmonary 
congestion, and the underlying cause was congestive heart 
failure, Class IV, arteriosclerotic cardiovascular disease.

Initially, the Board observes that cardiovascular disease was 
not clinically evident in service or for many years 
thereafter.  Rather, hypertension was not noted until 1960, 
approximately 14 years after his separation from service.  
Moreover, none of the post-service medical records contain 
any medical opinion that the veteran's fatal cardiovascular 
disease, first noted many years after his separation from 
active service, was related to such service, any incident 
occurring therein, or any service-connected disability.  
Likewise, the death certificate contains no indication that 
the cause of the veteran's death was related to service, any 
in-service incident, or any service-connected disability.

In fact, a VA physician reviewed the veteran's medical 
records and concluded, based on such review, that there was 
no relationship between the cause of the veteran's death and 
his active service, any in-service incident, or any service-
connected disability.  The Board assigns great probative 
value and weight to this medical opinion, which is the only 
evidence of record (other than the appellant's lay 
assertions) which directly addresses the critical question in 
this case.  The Board notes that this opinion reflects that 
it was based on a review of the veteran's medical records.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The medical 
adviser also provided a detailed rationale for her opinion 
and provided references to the medical evidence of record.  

The Board has considered the appellant's lay statements to 
the effect that the veteran's death was causally related to 
his service and/or his service-connected disabilities.  
Again, it is noted that there is no competent medical 
evidence of record to support such a theory and the appellant 
has not been shown to have the medical expertise necessary to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the disability which caused the veteran's death was not 
shown in service or for many years thereafter, and because 
the probative evidence of record indicates that the veteran's 
death was not related to his active service, any incident 
therein, or any service-connected disability, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death.  

In reaching this decision, the Board has considered that as a 
former POW, the veteran is entitled to a statutory 
presumption of service connection if one of the conditions 
listed in 38 C.F.R. § 3.309(c) (including beriberi heart 
disease and ischemic heart disease when localized edema was 
present during captivity), was manifested during his 
lifetime.  Although the veteran claimed to have contracted 
beriberi in service, and although beriberi disease is one of 
the presumptive conditions listed in 38 C.F.R. § 3.309, the 
death certificate reflects that he died of arteriosclerotic 
cardiovascular disease, not a manifestation of beriberi 
disease.  Moreover, the record contains no indication that 
the veteran suffered from localized edema during captivity.  
In that regard, it is noted that on a POW examination in 
December 1987, he specifically denied experiencing such 
swelling during captivity.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

